Citation Nr: 0904273	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-08 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected coronary artery disease.

2.  Entitlement to an initial rating in excess of 20 percent 
each for service-connected peripheral neuropathy of the lower 
extremities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to May 
1981, and from February 1988 to November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Washington, which granted service connection for 
coronary artery disease and bilateral peripheral neuropathy 
of the lower extremities, and awarded each a noncompensable 
rating. 

In a January 2005 rating decision from the Denver, Colorado 
RO, the veteran was awarded a 10 percent rating for his 
service-connected coronary artery disease and was awarded a 
20 percent rating for each lower extremity for his service-
connected peripheral neuropathy.  Although this was a partial 
grant of the benefit sought, the Board notes that the veteran 
has indicated continued disagreement with the rating assigned 
and the veteran has not been granted the maximum benefit 
allowed; thus, the claim is still active.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's coronary artery disease is manifested by a 
workload of 7.5 METs with dizziness, fatigue, and angina.  

3.  The symptoms related to the veteran's bilateral 
peripheral neuropathy of the lower extremities are no more 
than moderate in nature.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for coronary artery disease have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.104, Diagnostic Code 7005 (2008).

2.  Criteria for an initial rating higher than 20 percent for 
peripheral neuropathy for each of the lower extremities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.16, 4.124a, Diagnostic Code 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2002, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because service connection was granted for 
coronary artery disease and peripheral neuropathy of the 
lower extremities and the ratings were increased via a rating 
decision dated in January 2005, the June 2002 notice 
fulfilled the purpose of section 5103(a).

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under the VCAA for increased rating claims.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The 
Court has also indicated that in a claim for a higher initial 
evaluation after the claim for service connection has been 
substantiated and allowed, as is the situation in this case, 
that further notice is not required.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  As such, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the June 2002 notice was given prior to the 
appealed AOJ decision, dated in October 2002.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
an RO hearing officer and/or the Board, even though he 
declined to do so.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

The veteran seeks increased ratings for his service-connected 
coronary artery disease and peripheral neuropathy of the 
lower extremities.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, as in this case, the level of 
disability at the time entitlement arose is of primary 
concern.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Recently, in Hart v. Mansfield, 21 Vet.App. 505 (2007), 
however, the Court held that "staged" ratings are 
appropriate for an increased rating claim in such a case, 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

Coronary artery disease

The veteran's coronary artery disease is currently rated as 
10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7005.  Diagnostic Code 7005 provides ratings for 
arteriosclerotic heart disease (coronary artery disease), and 
requires documented coronary artery disease.  
Arteriosclerotic heart disease (coronary artery disease) 
resulting in workload of greater than 7 METs but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; when continuous medication is required, is 
rated 10 percent disabling.  Arteriosclerotic heart disease 
resulting in workload of greater than 5 METs but not greater 
than 7 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or X-ray, is rated 30 
percent disabling.  Arteriosclerotic heart disease resulting 
in more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent, is rated 60 percent 
disabling.  Arteriosclerotic heart disease resulting in 
chronic congestive heart failure, or; workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent, is rated 100 percent 
disabling.  38 C.F.R. § 4.104, Diagnostic Code 7005.

In May 2002, the veteran sought emergency treatment 
complaining of chest pain typical of angina.  He additionally 
presented with multiple risk factors.  A myocardial 
infarction was ruled out and he underwent a cardiac 
catheterization, which revealed moderate coronary artery 
disease.  The veteran then began aggressive risk factor 
modifications. 

In August 2002, the veteran underwent a VA examination.  He 
reported that he experienced chest pains typical for angina.  
Noted was his May 2002 treatment for chest pain.  At the time 
of the instant examination, the veteran reported occasional 
chest pains with associated shortness of breath, but denied 
syncope, dyspnea upon exertion and dizziness.  The veteran 
was unable to describe what level of activity brought on his 
pain and was unable to report consistent exertional symptoms.  
The examiner indicated that the veteran's coronary artery 
disease was likely related to his service-connected diabetes 
mellitus and appeared "quite asymptomatic" from it and he 
was not limited in his activity.  The examiner further 
indicated that there was no evidence of cardiac dysfunction 
from the existing coronary artery disease.  

In his November 2003 notice of disagreement, the veteran 
advised that he experienced fatigue, angina, and dizziness on 
a daily basis.  He also stated that he is required to take 
continuous medication to control his coronary artery disease.  

In a September 2004 VA treatment record, the veteran's 
workload was noted to be 7.5 METs or 86 percent of his 
maximum heart rate.  The resting electrocardiogram (ECG) was 
noted to be normal as was his functional capacity.  There are 
no further medical records regarding treatment of the 
veteran's coronary artery disease.  

Upon careful review of the evidence of record, the Board 
finds that the veteran is not entitled to an initial rating 
in excess of 10 percent for his service-connected coronary 
artery disease.  There is no medical evidence of record 
showing workload of greater than 5 METs, but not greater than 
7 METs, nor is there evidence of cardiac hypertrophy or 
dilation on ECG, echocardiogram, or x-ray.  In fact, there is 
only one workload reading of 7.5 METs noted in the claims 
file, and the veteran's August 2002 ECG results were found to 
be normal.  As such, the veteran does not meet the criteria 
for a rating in excess of 10 percent for his service-
connected coronary artery disease.

The Board has considered whether staged ratings are 
appropriate pursuant to Hart, and finds that under the 
circumstances as set forth above, they are not.  

Peripheral neuropathy of the lower extremities

The veteran's peripheral neuropathy is rated under Diagnostic 
Code 8520, located in 38 C.F.R. § 4.124a, which provides 
ratings for paralysis of the sciatic nerve.  Diagnostic Code 
8520 provides that mild incomplete paralysis is rated 10 
percent disabling; moderate incomplete paralysis is rated 20 
percent disabling; moderately severe incomplete paralysis is 
rated 40 percent disabling; and severe incomplete paralysis, 
with marked muscular atrophy, is rated 60 percent disabling.  
Complete paralysis of the sciatic nerve, the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.

In July 2002, the veteran underwent a nerve conduction study.  
The report revealed that the veteran's lower extremities 
showed generalized slowing proximally and distally, with 
marked slowing bilaterally just above the head of the both 
fibulas.  The study revealed generalized neuropathy involving 
the larger motor and sensory fibers with some focal 
worsening.  

During the veteran's August 2002 VA examination, he reported 
experiencing numbness in his toes with sharp pain inside the 
ball of his foot and foot cramping.  The veteran experienced 
these symptoms without any precipitating factors and 
indicated that it inhibits his employment as he works on his 
feet for long periods of time.  At the time, the veteran was 
not under any treatment for his peripheral neuropathy of the 
lower extremities.  He noted that the veteran had intact 
light touch and proprioception to feet.  The examiner 
indicated that the nerve conduction studies were consistent 
with distal neuropathy as seen in diabetics.  

In the veteran's November 2003 notice of disagreement, he 
indicated that he experienced very little feeling in his toes 
and could only feel the pressure of a sharp object.  He 
reported difficultly standing on his feet at work and 
difficulty sleeping due to pain "shooting up" his feet.  He 
related that his neurologist told him that he had significant 
nerve loss in his feet.  

As noted in a December 2003 VA treatment record, the veteran 
complained of throbbing-type pain in his feet with a burning 
pain in his legs.  No further workup was noted, nor are there 
any subsequent treatment records regarding the veteran's 
service-connected peripheral neuropathy of the lower 
extremities.  

Given the evidence as outlined above, the Board finds that 
the current 20 percent rating for each lower extremity 
adequately reflects the veteran's current impairment due to 
his service-connected peripheral neuropathy.  There is no 
evidence that the veteran experiences complete paralysis 
below the knee, thus, he is rated under the criteria for 
incomplete paralysis as described in Diagnostic Code 8520.  
During his August 2002 VA examination, the veteran stated 
that he was not undergoing any treatment for his peripheral 
neuropathy of the lower extremities, nor is there evidence of 
subsequent treatment for it.  He stated that he experiences 
foot cramping, numbness in the toes and a sharp pain in the 
ball of his foot.  The VA examiner indicated that the veteran 
had peripheral neuropathy as evidenced by his complaints and 
the nerve conduction study, but there was no sensory deficit.  
The July 2002 nerve conduction study did not indicate that 
the veteran had "significant nerve loss" of the feet as 
suggested by the veteran, it indicated that he had 
generalized neuropathy of the lower extremities with some 
focal worsening.  The Board finds that the medical evidence 
of record reveals symptomatology most consistent with a 
finding of moderate, incomplete paralysis according to 
Diagnostic Code 8520.  Although the veteran indicates that 
his foot pain causes him difficulty with work, the clinical 
evidence of record does not support that contention.  
Ultimately, there is no competent medical evidence of record 
showing the veteran's symptoms are moderately severe or 
severe.  As such, a rating in excess of 20 percent for 
peripheral neuropathy of each lower extremity is denied.  

The Board has considered whether staged ratings are 
appropriate pursuant to Hart, and finds that under the 
circumstances, they are not.

Extraschedular considerations

The veteran does not assert that he is totally unemployable 
because of his service-connected coronary artery disease or 
peripheral neuropathy of the lower extremities, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the veteran has not 
required frequent periods of hospitalization for treatment of 
these service-connected disabilities.  Loss of industrial 
capacity is the principal factor in assigning schedular 
disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 
C.F.R. § 4.1 specifically states, "Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
coronary artery disease and/or peripheral neuropathy of the 
lower extremities, the Board finds that the evaluations 
currently assigned adequately reflect the clinically 
established impairment experienced by the veteran.  In the 
absence of requisite factors, the criteria for submission for 
assignment of an extraschedular rating for this disability 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Consequently, the Board will 
not refer this claim to the Director of Compensation and 
Pension for extraschedular review.


ORDER

An initial rating in excess of 10 percent for coronary artery 
disease is denied.

An initial rating in excess of 20 percent for each lower 
extremity for peripheral neuropathy is denied.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


